Citation Nr: 1808231	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating evaluation in excess of 50 percent for an acquired psychiatric disorder (posttraumatic stress disorder (PTSD), with adjustment and anxiety disorders), to include consideration on an extraschedular basis, effective November 21, 2015.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD at a 10 percent disability rating, effective November 17, 2010.  This case was previously remanded in August 2017.  The Board's decision at that time did separately reach a determination as to the rating for the service-connected psychiatric disorder prior to November 21, 2015.

In a January 2016 rating decision, the RO increased the rating evaluation to 50 percent, effective November 21, 2015.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In August 2017, the Board remanded the claim for further development. 


FINDING OF FACT

Beginning on November 21, 2015, all of the Veteran's symptoms for an acquired psychiatric disorder manifest as occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the period beginning on November 21, 2015, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder are not met, and the criteria for referral for an extraschedular rating are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board notes that the Veteran waived agency of original jurisdiction review of new evidence in October 2017.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Veteran contends that his PTSD warrants a rating in excess of the current 50 percent evaluation.  However, after a review of the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD symptomatology have manifest to a degree warranting a rating in excess of 50 percent according to DC 9411.

During the appeal period, PTSD symptomatology included problems sleeping; frequent nightmares; anxiety; depressed mood; disturbances of motivation; problems developing relationships; and suicidal ideations.  The Veteran did not experience obsessional rituals which interfere with routine activities, intermittently illogical speech, near continuous panic or depression, impaired impulse control, spatial disorientation, or the neglect of personal appearance and hygiene listed in DC 9411 for a 70 percent evaluation.  Moreover, although the November 2015 VA examination did note that the Veteran experienced suicidal ideations, the remaining record for the period on appeal is negative for suicidal ideations.  Specifically, VA treatment notes from December 2015, February 2016, March 2016, April 2016, May 2016, June 2016, July 2016, September 2016, October 2016, November 2016, January 2017, February 2017, April 2017, May 2017, and July 2017 noted negative responses from the Veteran when the examiner inquired whether the Veteran experienced suicidal ideations.  Consequently, the Board does not find that the one report of suicidal ideations, in this context, is a sufficient basis to predicate a grant of an increased evaluation.

The Board notes that by viewing the evidence in a light most favorable to the Veteran, his symptoms can reasonably be viewed to show an inability to establish and maintain effective relationships as he reported superficial relationships with coworkers and strain on his relationship with his wife.  The Veteran also reported only having three friends who are from his fraternity.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas "-i.e.," the regulation requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  The Veteran has experienced some occupational and social impairment, but the Board finds occupational and social impairment experienced by the Veteran does not nearly approximate a 70 percent evaluation as deficiencies in most areas has not been shown.  The Board has also taken into consideration the frequency, severity, and duration of the Veteran's symptoms, and finds the symptoms do not approximate a 70 percent rating.

In the July 2017 Appellate Brief, the Veteran, through his representative, raises an issue of entitlement to an increased rating on an extraschedular basis.  The Veteran asserted that since he is unable to conduct his life on a normal basis as he must alter his daily living activities to accommodate his disability, and therefore his claim for a higher rating should be considered on an extraschedular basis.

Accordingly, the Board has considered whether the Veteran's claims should be referred for consideration of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Here, referral for extraschedular consideration for an increased rating for PTSD is not warranted because all of the Veteran's symptoms have already been contemplated by the General Rating Formula for Mental Disorders.  While the Veteran asserts that he presents a unique disability picture because he has had to alter his daily living activities to accommodate for his disability, his PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The criteria listed under DC 9411 serve as mere examples of the type and degree of the symptoms and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan, 16 Vet. App. at 442 - 44.  Review of entire record shows his complete symptomatology is contemplated by the rating schedule, and is taken into consideration when assigning a 50 percent rating.  The Veteran's symptoms do not fall outside of the rating criteria of DC 9411.  Accordingly, the Board has considered the Veteran's claim and decided entitlement based on the evidence for the period beginning on November 21, 2015.

The Board has also considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The November 2015 VA examination reports the Veteran working fulltime for two years; and May 2017 VA treatment notes note the Veteran working fulltime as a customer service representative.  Accordingly the evidence does not support, nor has the Veteran alleged that his disabilities render him unemployable.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


